DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/817,891) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/817,891, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Information Disclosure Statement (IDS)
The IDS filed August 5, 2022 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Drawings
37 C.F.R. § 1.84(p)(3) recites “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(p)(3) for failing to include letters measuring at least .32 cm. (1/8 inch) in height.  See Fig. 4, text accompanying reference numerals 414–454; Fig. 6, text accompanying reference numerals 616–634.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).1  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–17 of Fajri et al. (US 11,412,375 B2; filed Oct. 16, 2019; the ‘375 Patent). 
Regarding claims 1–20 of the instant App., although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
the ‘375 Patent
Claim 1: A method for establishing sessions over a network comprising: 	sending a query, from a mobile device to an authoritative Domain Name System (DNS) server, requesting a session over a network; 
	receiving, in response to the query, a list of available communication protocol options from the authoritative DNS server; 
	
	selecting a specific communication protocol from the list of available communication protocol options, wherein the specific communication protocol is selected based on one or more performance metrics; based on receiving an IP address of a gateway device from the DNS server, 
	establishing a plurality of multiplexed connections between the mobile device and the gateway device, wherein multiple streams of data reach the mobile device and the gateway device independently; 
	sending a message over the plurality of multiplexed connections during an initial handshake process that includes an exchange of setup keys and supported protocols that enable future packets to use encryption; and initiating a connection with the gateway device using the selected specific communication protocol.
Claim 1: A method for establishing sessions over a network comprising: 	sending a query, from a mobile device to an authoritative Domain Name System (DNS) server, requesting a session over a network; 
	receiving, in response to the query, a list of available communication protocol options from the authoritative DNS server, the list including Quick User Datagram Protocol Internet Connection (QUIC); 	selecting QUIC as a specific communication protocol from the list of available communication protocol options, wherein the specific communication protocol is selected based on one or more performance metrics; based on receiving an IP address of a gateway device from the DNS server, 
	establishing a plurality of multiplexed connections between the mobile device and the gateway device, wherein multiple streams of data reach the mobile device and the gateway device independently; and 
	sending a message over the plurality of multiplexed connections during an initial handshake process that includes an exchange of setup keys and supported protocols that enable future packets to use encryption; and initiating a connection with the gateway device using the selected specific communication protocol.
Claim 2.  The method of claim 1, the method further comprising: 
	sending the selected specific communication protocol to the authoritative DNS server; and 	receiving an IP address of the gateway device in order to initiate the session.
Claim 2.  The method of claim 1, the method further comprising: 
	sending the selected specific communication protocol to the authoritative DNS server; and 	receiving an IP address of the gateway device in order to initiate the session.
Claim 3.  The method of claim 1, further comprising: 
	the selecting comprises selecting Quick User Datagram Protocol Internet Communication as the specific communication protocol.
Claim 1.  
	
	selecting QUIC as a specific communication protocol from the list of available communication protocol options
Claim 4.  The method of claim 1, further comprising: 
	based on the connection being initiated, establishing a same session identifier between the gateway device and the mobile device.
Claim 3.  The method of claim 1, further comprising: 
	based on the connection being initiated, establishing a same session identifier between the gateway device and the mobile device.
Claim 5.  The method of claim 1, the method further comprising: 	establishing the connection under a first access point, wherein the session associated with the connection is associated with a session identifier; and 
	when the mobile device migrates from the first access point to a second access point, sending a client hello message that includes the session identifier so that the session remains unbroken independent of a change in IP address of the mobile device.
Claim 4.  The method of claim 1, the method further comprising: 	establishing the connection under a first access point, wherein the session associated with the connection is associated with a session identifier; and 
	when the mobile device migrates from the first access point to a second access point, sending a client hello message that includes the session identifier so that the session remains unbroken independent of a change in IP address of the mobile device.
Claim 6.  The method of claim 1, wherein the performance metrics are based on one or more of latency, throughput, number of handshake requests, or reducing overhead during connection setup.
Claim 5.  The method of claim 1, wherein the performance metrics are based on one or more of latency, throughput, number of handshake requests, or reducing overhead during connection setup.
Claim 7.  The method of claim 1, further comprising: 
	sending a message during an initial handshake process that includes an exchange of setup keys and supported protocols that enable future packets to use encryption.
Claim 6.  The method of claim 1, further comprising: 
	sending a message during an initial handshake process that includes an exchange of setup keys and supported protocols that enable future packets to use encryption.
Claim 8.  A system comprising: 
	one or more processors; and 
	at least one non-transitory computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
	send a query, from a mobile device to an authoritative Domain Name System (DNS) server, requesting a session over a network; 
	receive, in response to the query, a list of available communication protocol options from the authoritative DNS; 
	

	select a specific communication protocol from the list of available communication protocol options, wherein the specific communication protocol is selected based on one or more performance metrics; 
	
	based on receiving an IP address of a gateway device from the DNS server, establish a plurality of multiplexed connections between the mobile device and the gateway device, wherein multiple streams of data reach the mobile device and the gateway device independently; 
	send a message over the plurality of multiplexed connections during an initial handshake process that includes an exchange of setup keys and supported protocols that enable future packets to use encryption; and 
	initiate a connection with the gateway device using the selected specific communication protocol.
Claim 7.  A system comprising: 
	one or more processors; and 
	at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to: 

	send a query, from a mobile device to an authoritative Domain Name System (DNS) server, requesting a session over a network; 
	receive, in response to the query, a list of available communication protocol options from the authoritative DNS server, the list including Quick User Datagram Protocol Internet Connection (QUIC); 
	select QUIC as a specific communication protocol from the list of available communication protocol options, wherein the specific communication protocol is selected based on one or more performance metrics; 
	based on receiving an IP address of a gateway device from the DNS server, establish a plurality of multiplexed connections between the mobile device and the gateway device, wherein multiple streams of data reach the mobile device and the gateway device independently; and 
	send a message over the plurality of multiplexed connections during an initial handshake process that includes an exchange of setup keys and supported protocols that enable future packets to use encryption; and 
	initiate a connection with the gateway device using the selected specific communication protocol.
Claim 9.  The system of claim 8, the operations further comprising: 
	
	send the selected specific communication protocol to the authoritative DNS server; and 
	receive an IP address of the gateway device in order to initiate the session.
Claim 8.  The system of claim 7, the one or more processors further caused to: 
	send the selected specific communication protocol to the authoritative DNS server; and 
	receive an IP address of the gateway device in order to initiate the session.
Claim 10.  The system of claim 8, the operations further comprising: 
	select Quick User Datagram Protocol Internet Communication as the specific communication protocol.
Claim 7.  

	select QUIC as a specific communication protocol from the list of available communication protocol options
Claim 11.  The system of claim 8, the operations further comprising: 
	
	based on the connection being initiated, establish a same session identifier between the gateway device and the mobile device.
Claim 9.  The system of claim 7, the one or more processors further caused to: 
	based on the connection being initiated, establish a same session identifier between the gateway device and the mobile device.
Claim 12.  The system of claim 8, the operations further comprising: 
	
	establish the connection under a first access point, wherein the session associated with the connection is associated with a session identifier; and 
	when the mobile device migrates from the first access point to a second access point, send a client hello message that includes the session identifier so that the session remains unbroken independent of a change in IP address of the mobile device.
Claim 10.  The system of claim 7, the one or more processors further caused to: 
	establish the connection under a first access point, wherein the session associated with the connection is associated with a session identifier; and 
	when the mobile device migrates from the first access point to a second access point, send a client hello message that includes the session identifier so that the session remains unbroken independent of a change in IP address of the mobile device.
Claim 13.  The system of claim 8, wherein the performance metrics are based on one or more of latency, throughput, number of handshake requests, or reducing overhead during connection setup.
Claim 11.  The system of claim 7, wherein the performance metrics are based on one or more of latency, throughput, number of handshake requests, or reducing overhead during connection setup.
Claim 14.  The system of claim 8, the operations further comprising: 
	
	send a message during an initial handshake process that includes an exchange of setup keys and supported protocols that enable future packets to use encryption.
Claim 12.  The system of claim 7, the one or more processors further caused to: 
	send a message during an initial handshake process that includes an exchange of setup keys and supported protocols that enable future packets to use encryption.
Claim 15.  A non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to perform operations comprising: 
	sending a query, from a mobile device to an authoritative Domain Name System (DNS) server, requesting a session over a network; 
	receiving, in response to the query, a list of available communication protocol options from the authoritative DNS server; 
	
	selecting a specific communication protocol from the list of available communication protocol options, wherein the specific communication protocol is selected based on one or more performance metrics; 
	based on receiving an IP address of a gateway device from the DNS server, establishing a plurality of multiplexed connections between the mobile device and the gateway device, wherein multiple streams of data reach the mobile device and the gateway device independently; 
	sending a message over the plurality of multiplexed connections during an initial handshake process that includes an exchange of setup keys and supported protocols that enable future packets to use encryption; and 
	initiating a connection with the gateway device using the selected specific communication protocol.
Claim 13.  A non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to perform operations comprising: 
	sending a query, from a mobile device to an authoritative Domain Name System (DNS) server, requesting a session over a network; 
	receiving, in response to the query, a list of available communication protocol options from the authoritative DNS server, the list including Quick User Datagram Protocol Internet Connection (QUIC); 
	selecting QUIC as a specific communication protocol from the list of available communication protocol options, wherein the specific communication protocol is selected based on one or more performance metrics; 
	based on receiving an IP address of a gateway device from the DNS server, establishing a plurality of multiplexed connections between the mobile device and the gateway device, wherein multiple streams of data reach the mobile device and the gateway device independently; and 
	sending a message over the plurality of multiplexed connections during an initial handshake process that includes an exchange of setup keys and supported protocols that enable future packets to use encryption; and 
	initiating a connection with the gateway device using the selected specific communication protocol.
Claim 16.  The non-transitory computer-readable storage medium of claim 15, the operations further comprising: 
	sending the selected specific communication protocol to the authoritative DNS server; and 	receiving an IP address of the gateway device in order to initiate the session.
Claim 14.  The non-transitory computer-readable storage medium of claim 13, the processor further caused to perform the operations comprising: 	sending the selected specific communication protocol to the authoritative DNS server; and 	
	receiving an IP address of the gateway device in order to initiate the session.
Claim 17.  The non-transitory computer-readable storage medium of claim 15, the operations further comprising: 
	select Quick User Datagram Protocol Internet Communication as the specific communication protocol.
Claim 13.  



	selecting QUIC as a specific communication protocol from the list of available communication protocol options
Claim 18.  The non-transitory computer-readable storage medium of claim 15, the operations further comprising: 
	based on the connection being initiated, establishing a same session identifier between the gateway device and the mobile device.
Claim 15.  The non-transitory computer-readable storage medium of claim 13, the processor further caused to perform the operations comprising: 	based on the connection being initiated, establishing a same session identifier between the gateway device and the mobile device.
Claim 19.  The non-transitory computer-readable storage medium of claim 15, the operations further comprising: 
	establishing the connection under a first access point, wherein the session associated with the connection is associated with a session identifier; and 	
	when the mobile device migrates from the first access point to a second access point, sending a client hello message that includes the session identifier so that the session remains unbroken independent of a change in IP address of the mobile device.
Claim 16.  The non-transitory computer-readable storage medium of claim 13, the processor further caused to perform the operations comprising: 	establishing the connection under a first access point, wherein the session associated with the connection is associated with a session identifier; and 
	when the mobile device migrates from the first access point to a second access point, sending a client hello message that includes the session identifier so that the session remains unbroken independent of a change in IP address of the mobile device.
Claim 20.  The non-transitory computer-readable storage medium of claim 15, the operations further comprising: 
	sending a message during an initial handshake process that includes an exchange of setup keys and supported protocols that enable future packets to use encryption.
Claim 17.  The non-transitory computer-readable storage medium of claim 13, the processor further caused to perform the operations comprising: 	sending a message during an initial handshake process that includes an exchange of setup keys and supported protocols that enable future packets to use encryption.





Allowable Subject Matter
Claims 1–20 would be allowable if rewritten to (1) overcome the double patenting rejection set forth in this Office action; and (2) include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, while 
(A) Van (US 6,658,476 B1; filed Nov. 29, 1999) teaches sending a query (fig. 2, item 400), from a mobile device (fig. 2, item 200) to a server (fig. 2, item 202), requesting a session (fig. 2, item 412) over a network (fig. 3, item 304); receiving, in response to the query, a list of available communication protocol options (fig. 2, item 408) from the server; selecting a specific communication protocol (fig. 2, item 410) from the list of available communication protocol options, wherein the specific communication protocol is selected based on one or more performance metrics (“select the most server-preferred protocol that it can, since this is likely to lead to better speed, reliability, etc., since the server supports this protocol” at 7:3–6); and
(B) it would have been obvious for Van’s server to be a DNS server (fig. 1, item 16) and Van’s server that a connection using the selected specific communication protocol is initiated with to be a gateway device (fig. 1, item 6) as taught by Bozionek (US 2008/0165706 A1; filed Jan. 5, 2007); and
the prior art of record does not teach based on receiving an IP address of a gateway device from the DNS server, establishing a plurality of multiplexed connections between the mobile device and the gateway device, wherein multiple streams of data reach the mobile device and the gateway device independently; and sending a message over the plurality of multiplexed connections during an initial handshake process that includes an exchange of setup keys and supported protocols that enable future packets to use encryption.
Claims 8 and 15 by analogy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20190182114-A1; US-11272027-B2; WO-2018172707-A1; US-6658476-B1; and US-20080165706-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).